Indictment against the defendant, under C. S., 4358. From a judgment rendered on a verdict of guilty, defendant appealed. No error.
The evidence was submitted to the jury and there were no objections, except to the competency of the evidence as to reputation. This evidence was certainly competent, as held in S. v. Price, 175 N.C. 804. Whether this evidence is supporting evidence or substantive evidence *Page 863 
of the allegations in the bill of indictment, is not presented, since there was no request to limit the purposes for which it might be considered. The sufficiency of the evidence to support a verdict against the defendant, not having been raised in the court below in any of the accepted ways, cannot be raised here for the first time. This question must be raised before verdict. S. v. Hart, 116 N.C. 976; S. v. Kiger, 115 N.C. 746; S. v.Varner, 115 N.C. 744; S. v. Braddy, 104 N.C. 737.
The exceptions for failure to charge the jury upon a given aspect of the evidence is not error when no written request is made in apt time. S. v.Hart, supra.
There is
No error.